Citation Nr: 1823044	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) for aid and attendance for a spouse. 


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine Guerrilla Service from August 1942 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's spouse requires regular aid and attendance of another. 


CONCLUSION OF LAW

The criteria for SMC by reason of the Veteran's spouse being in need of aid and attendance have not been met.  38 U.S.C. §§ 1114, 1115 (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Special Monthly Compensation for Aid and Attendance

Pertinent Law and Regulations

The Veteran is seeking entitlement to SMC based on aid and attendance for his spouse, F.L.

Under 38 C.F.R. § 3.351(a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  38 U.S.C. §§ 1114, 1115.  The need for aid and attendance means helplessness as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  In this regard, the Veteran's spouse will be considered in need of regular aid and attendance if she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

Analysis

VA provided F.L. with an examination for permanent need for regular aid and attendance in May 2016.  The examiner noted that she has current diagnoses of thoracic kyphosis and osteoarthritis of the bilateral knees and hips.  The examiner reported that F.L. is able to feed herself and prepare her own meals, although she does so slowly and occasionally drops utensils.  She does not need assistance in bathing and tending to other hygiene needs, and is generally capable of attending to the needs of nature.  She is not legally blind, with a corrected visual acuity of 20/100 in each eye.  She requires medication management, but is able to manage her own financial affairs and does not require nursing home care. 

According to the examination report, F.L. appeared her age with fair hygiene and grooming.  The examiner noted that she has difficulty buttoning her clothing.  She has decreased motor strength and limited range of motion in the upper and lower extremities.  She experiences some dizziness, loss of memory, and poor balance.  She uses canes to walk and is limited to distances of about 10 meters.  She is not bedridden and leaves the house twice per week to go to the market when she has transportation.  

Based on the examination report, it appears that F.L.'s daily functioning has been limited and made more difficult due to age.  However, the examination shows that she is capable of attending to her basic needs and does not require the permanent aid and attendance of another person.  She is not bedridden, is not legally blind, and is not in a nursing home due to mental or physical incapacitation.  The Veteran has not presented any other evidence to show that his spouse requires regular aid and attendance. 

Accordingly, the preponderance of the evidence is against a finding of entitlement to SMC for aid and attendance of the Veteran's spouse.  As the preponderance of the evidence is against this finding, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      (CONTINUED ON NEXT PAGE)









ORDER

Entitlement to special monthly compensation for aid and attendance of the Veteran's spouse is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


